PER CURIAM.
These causes came on to be heard upon the joint stipulation of counsel that the above entitled and numbered causes be remanded to the United States Board of Tax Appeals, and was submitted to the court.
On consideration whereof, it is now here ordered and adjudged by this court that the above entitled and numbered causes be remanded to the United States Board of Tax Appeals, with instructions to allow to the petitioners depletion on the oil and gas lease bonuses received by them in the year 1927, for leases relating to land in Wheeler county and to portions of the Woodrum Ranch, in accordance with the principles announced in Herring v. Commissioner of Internal Revenue, 293 U. S. 322, 55 S. Ct. 179, 79 L. Ed. ——. It is further ordered and adjudged that the mandate of this court issue without delay.